Citation Nr: 1630175	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  13-07 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for low back disorder. 


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1999 to August 2003. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In a March 2013 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO.  He failed to report for a hearing scheduled in June 2016 with no good cause shown.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704 (d) (2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDING OF FACT

There is insufficient competent evidence of a current low back disability. 


CONCLUSION OF LAW

The criteria for service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

In February 2011, the RO provided notice that met the requirements to substantiate a claim for service connection.  VA obtained the Veteran's service treatment records, post-service VA treatment records from 2006 to 2012, and received one private treatment record that was identified and submitted by the Veteran.  Although the service records contain an internal U.S. Air Force memorandum from one duty station suggesting that records of care at another station were missing, the Board finds that the 153 pages of service treatment records in the file appear to be complete as there are entries at several stations during the entire period of the Veteran's service including near the end of service in 2003.  A VA examination was provided in May 2011.  The Veteran has not identified any shortcomings in the in fulfilling VA's duty to notify and assist with respect to the issue decided below. 

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

II.  Analysis

The Veteran served as a U.S. Air Force ground maintenance technician with service in Guam but no service in Southwest Asia.  He contended in a January 2011 claim that he injured his lower back in 2000 and thereafter received treatment in service for chronic back pain on several occasions.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   When the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013)

Certain chronic diseases are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.   See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  This method is only applicable for chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is among those disorders for which the presumption and continuity of symptoms is available.    
 
Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009; see also King v. Shinseki, 
700 F.3d 1399 (Fed.Cir. 2012). 

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
 
Service treatment records show that the Veteran received treatment for low back pain on several occasions.  During week 5 of basic training in 1999, the Veteran sought treatment for low back pain after long periods of standing and marching.  A clinician noted a normal exam and prescribed an anti-inflammatory medication.  In August 2001, the Veteran sought treatment for low back soreness one day after heavy lifting.  He denied any trauma or injury.  A clinician noted that the Veteran performed heavy lifting and pushing without using proper back mechanics, diagnosed lumbago, and prescribed anti-inflammatory medication and stretching exercises.  The Veteran declined a recommendation to attend "back class."   He denied any back pain during a May 2002 occupational health examination and in a July 2002 treatment encounter for another medical issue.  In December 2002, he sustained injuries to his lower back, ankle and lower calf in a fall from a bicycle.  A Clinician prescribed an anti-inflammatory medication, noted that the Veteran was experiencing improvement, and authorized light duty for five days.  In a June 2003 medical questionnaire, the Veteran reported that he had been seen for back symptoms since his last examination but that his overall medical health had improved.  He denied any injury for which he did not seek care, denied any conditions which limited his ability to work, and declined a discharge physical examination.  

In December 2006, the Veteran sought to establish primary care in a VA clinic.  He reported a history of low back problems on active duty but no back symptoms at that time.  In June 2007, he sought VA treatment for pain on the right side of the back for the previous week with no trauma or injury. The attending physician noted that the pain was in the right rib area, appeared mild, and was possibly muscle strain.  An X-ray showed no acute or subacute fractures.  

The RO received the Veteran's claim for service connection in January 2011.  The Veteran submitted a single January 2011 treatment record from a private physician in Bangkok, Thailand.  The physician noted the Veteran's report of low back pain for the past 10 years.  The physician diagnosed degenerative disc disease based on X-ray.  In handwriting on a VA authorization form, the physician appeared to note that there was some narrowing of the L5-S1 disc space but no evidence of spondylolisthesis.  However, there were no notations of a clinical examination and no copy of a detailed X-ray evaluation.  The physician provided no treatment and advised the Veteran to reduce weight and exercise.  

In May 2011, a VA physician's assistant (PA) noted a review of the claims file including the treatment for low back pain in service in June 2001 when an examiner noted that the Veteran was not using proper back mechanics and after the bicycle accident in December 2002 when a clinician noted a basically normal examination and prescribed only anti-inflammatory medication.  The PA noted that the back pain had resolved as it was only noted historically at the time of discharge.  The Veteran reported that he worked as a contractor in Thailand for the past eight months performing flight line operations, working on generators, and performing light mechanical repairs.  The Veteran reported experiencing three to six episodes per year of sharp or aching back pain with no injury or particular aggravating factor.  He used only anti-inflammatory medication and stretching exercises for relief and denied any radicular, bowel, or bladder symptoms, flare-ups, or incapacitating events, surgery, or hospitalizations.   He reported no use of support devices or continuous medication.  On examination the PA noted no limitation of active or passive motion or motion against resistance, no pain on motion, fatigue or incoordination.  The PA referred to X-rays obtained in April 2011 that showed normal alignment, no disc space narrowing, and no degenerative changes or any 

other abnormalities.  The PA noted a normal examination with no pathology.  The PA found that the episodes of low back pain in service resolved without a chronic on-going disorder.  

In January 2012, the VA primary care physician noted that the Veteran had just returned from Thailand and had no new problems since 2007.  There was no mention of low back pain.  

The Board finds that service connection for a low back disorder is not warranted because there is insufficient competent evidence of a chronic low back disorder at any time during or shortly before the period of the appeal.  

The Veteran is competent to report on the episodes of low back pain and that his military occupation required heavy lifting and pulling.  His reports are credible because they are consistent with his occupation as a ground maintenance technician and with the three treatment encounters in service. 
 
However, the Board places less probative weight on his contention that he had a chronic back disorder from repetitive heavy lifting during active service because he sought treatment or mentioned the discomfort on three widely spaced occasions: once in basic training after extended marching; once in 2001 after heavy lifting , and once in 2002 after a bicycle wreck.  On each occasion he returned to his normal duties involving heavy lifting after a short period of rest and over-the-counter medication.  Near the end of active service in 2003, he denied any further problems and declined a comprehensive physical examination.  The Board places low probative weight on his report of a chronic disorder for the past ten years not only because of the absence of records of treatment but because he reported only rib pain to VA outpatient clinicians in 2007 and 2012 when he had the opportunity to receive care for any recurrent pain or strain.  The Veteran is competent to report on a diagnosis of degenerative disease by the private physician but is not competent to 

make a finding that any current disorder first manifested during service or was caused by episodes of pain or soreness without trauma in service as the origin of a chronic spinal or muscle disorder is a complex medical matter.  

The Board places less probative weight on the very brief and conclusory report from the private physician in January 2011 who offered no clinical comments or included the detailed imaging report to support his one-time diagnosis of degenerative disc disease.  Notably, he advised only weight loss and exercise and not further evaluation, medications, or precautions.  Although the Veteran reported to VA clinicians in 2006 that he had a history of low back pain, there were no symptoms or diagnosis at that time other than rib pain, and no mention of low back symptoms when he returned from overseas in 2012.  

The Board finds that the May 2011 VA examination is adequate because it involved a review of the service records, acknowledgement of the history and lay evidence from the Veteran, and included a thorough clinical examination with an imaging study.   The Board places greatest probative weight on the evaluation of the VA PA who considered the entire history and found that the episodes of low back pain in service without injury had resolved, which was consistent with the 2003 questionnaire.  Moreover, the PA noted that his clinical examination did not show any current functional low back abnormalities and that a recent VA X-ray study provided no pathology to support a chronic low back spinal disorder.  The private and VA examinations were only a few months apart in time, and the earlier diagnosis was degenerative disc disease with disc space narrowing, an abnormality that does not appear and spontaneously resolve without treatment within five months.  

Therefore, the weight of competent evidence is that the Veteran does not now have or at any time during the period of the appeal had a current low back disability including degenerative disc disease.  The first element of service connection is not 

met.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for low back disorder is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


